Citation Nr: 0835227	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1953.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which found there was not 
new and material evidence sufficient to reopen the claim.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that an injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 
Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003).

When a "provision of law or regulation creates a new basis 
of entitlement to benefits, an applicant's claim of 
entitlement under such law or regulation is a claim separate 
and distinct from a claim previously and finally denied prior 
to the liberalizing law or regulation."  Spencer v. Brown, 4 
Vet. App. 283, 289 (1993) (harmonizing the provisions of 
section 5110(g) and the prohibition in section 7104(b) 
against reopening a finally denied claim in the absence of 
new and material evidence).  In such a case, there is no 
attempt to reopen the finally denied claim; rather, a 
different claim is presented for adjudication.  Id.  The 
Board notes that the veteran's claim was previously denied 
because there was clear and unmistakable evidence showing 
that the disorder preexisted service.  However, there was not 
clear and unmistakable evidence that the disorder was not 
aggravated by service.  As such, a new basis of entitlement 
exists and this claim is a new and different claim which 
should be developed as such.

Given this need for additional development, the appeal is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran has not received notice as to the evidence 
required to substantiate his claim that ulcerative colitis 
was aggravated in service.  Such notice must be provided.  
The veteran is also entitled to a VA examination to determine 
whether ulcerative colitis was permanently aggravated beyond 
the natural progression of the disease.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims Assistance 
Act of 2000 notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the veteran.  In particular, 
the notice should advise the veteran as to 
the evidence required to substantiate a 
claim for service connection based on in 
service aggravation of a pre-existing 
disorder.

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is obtained, 
the entire claims file must be made 
available to the VA examiner.  Pertinent 
documents should be reviewed, particularly 
service medical records.  The examiner 
should conduct a complete history and 
physical. 

The examiner should state whether 
ulcerative colitis was aggravated in 
service or increased in severity during 
service.  If there was a measurable 
increase in severity, the examiner should 
state whether the permanent increase in 
severity was due to the natural 
progression of the disease.

4.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

